Citation Nr: 1110922	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-16 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1961 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran provided testimony before the undersigned via video conference in April 2010.  A transcript has been associated with the claims folder.

The Board notes that the above issue was remanded by the Board in April 2010 for further evidentiary development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue of entitlement to service connection for hepatitis C was previously remanded in order for the RO to afford the Veteran a VA examination to include an etiological opinion.  The requested examination, to include an etiological opinion, having been afforded, the issue now returns to the Board for appellate review.


FINDING OF FACT

The competent medical evidence of record demonstrates that the Veteran's current diagnosis of hepatitis C is related to his active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, hepatitis C was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for hepatitis C, is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

In order to establish service connection for hepatitis C, the evidence must show that hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent evidence that there is a relationship between the current hepatitis C disability and an incident of the Veteran's service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) Letter 211B (98-110), November 30, 1998.

The Veteran contends he contracted hepatitis C while in the military from the air gun injections used for inoculations during active duty service.  In an April 2010 Board hearing, the Veteran testified that he was exposed to blood during the inoculation process and did not observe the use of any sterilization measures in between inoculations.  Additionally, the Veteran reported no other possible exposure to hepatitis C during or after service and no participation in any hepatitis C risk factors (such as intravenous drug use or tattoos).

In this instance, the Board notes initially that the Veteran is currently diagnosed with hepatitis C as noted in the July 2010 VA examination.  As such the Board finds that the Veteran does have a current disability as required under 38 C.F.R. 
§ 3.303 (2010).  

With regard to hepatitis C risk factors, the Veteran has consistently denied IV drug use or the receipt of any blood transfusions prior to 1992.  The Veteran reported having had four sexual partners in his lifetime, none of which have been diagnosed with hepatitis C.  The Veteran is not a combat Veteran; he was not a military corpsman or medical worker; and his post-service occupation was as a postal worker, so there is no occupational exposure.  Finally, the Veteran denied having any tattoos or body piercing.  As noted, the Veteran contends that he contracted hepatitis C as a result of exposure due to the air gun used to inoculate the Veteran when he started active duty service.

The Board further notes that according to the August 2007 VA examination report, the Veteran was first diagnosed with a serum positive hepatitis C antibody in 1992 at which time the Veteran was unsuccessfully treated with interferon therapy.  The Veteran was again unsuccessfully treated with interferon therapy in 1997.  As a result of his hepatitis C, the Veteran had a liver transplant in August 2004.    

In April 2007, private examiner Dr. N. K., whose practice involves gastroenterology and endoscopy, and infectious diseases, reported that he had been treating the Veteran for hepatitis C since 1995 and offered a positive nexus opinion linking the disease to service, specifically to the use of an air gun for vaccinations while in service.

In an August 2007 VA examination, a VA examiner stated that transmission of hepatitis C with air gun injectors is possible in theory, but noted a lack of scientific evidence to document the transmission.  He then stated, in essence, that because the Veteran had no other risk factors for hepatitis C, he would be unable to give an opinion about the etiology of the Veteran's hepatitis C without resorting to mere speculation.

Given the speculative nature of the August 2007 VA examiner's opinion, the Veteran was afforded another VA examination in July 2010.  The July 2010 VA examiner reviewed the entirety of the Veteran's record as well as research regarding the likelihood of hepatitis C transmission through an air gun.  The examiner noted that the Veteran did not have any of the other risk factors and that transmission of hepatitis C with an air gun is biologically plausible, however he opined that as there is no scientific evidence that a transmission of hepatitis C from an air gun has ever occurred, the Veteran's hepatitis C is less likely than not causally or etiologically related to the Veteran's service or the inoculations received therein.  

Lay statements submitted on the Veteran's behalf attest to the fact that the Veteran did receive inoculations during service via an air gun.  The Board acknowledges the various statements in support provided by the Veteran's fellow servicemen.  Each letter verifies that the Veteran did receive his inoculations by an air gun injection.  Although, the Board notes that none provide evidence that anyone else was infected with the hepatitis C virus as a result of the inoculations by air gun injection that they received.

The Board acknowledges that the Veteran also provided internet research to support his contention that he could have contracted hepatitis C from an air gun.  The information provided stated that there is scientific proof that hepatitis B can be contracted through the use of the air gun.  The July 2010 examiner responded to the information by noting that hepatitis B virus is heartier and more readily transmitted than hepatitis C and that while there is at least one reported case of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of HCV being transmitted by an air gun transmission.

The issue of a relationship between immunization with jet injections and hepatitis C was addressed in a June 2004 VBA Fast Letter in which it was noted that despite the lack of any scientific evidence to document transmission of HCV with air gun injectors, it is biologically plausible.  See VBA Letter 211 (04-13), June 29, 2004.

The Board notes that the record contains a positive nexus opinion, a negative nexus opinion and a speculative opinion.  In this regard the Board refers to the previously noted positive nexus provided in the April 2007 letter from the Veteran's private treating physician which stated that the Veteran's hepatitis C is as likely as not caused by the air gun injector, given the absence of any other risk factor; the negative nexus opinion provided by the July 2010 VA examiner stating that although a relationship is plausible, the Veteran's hepatitis C is less likely than not causally or etiologically related to service, including the inoculations, because there is no scientific evidence that supports transmission of hepatitis C by air gun; and the speculative opinion provided by the August 2007 VA examiner.  

The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As it has been determined that transmission of hepatitis C with air gun injectors is biologically plausible even by the most recent VA examiner, there is no evidence that the Veteran has any of the other risk factors, and there are both credible positive and negative nexus opinions, the Board finds that the evidence is at least in equipoise with respect to the issue of the Veteran's service connection claim for hepatitis C.  As such, the Board notes that the benefit of the doubt doctrine is for application in the instant case.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all doubt in the Veteran's behalf, the benefit sought on appeal with respect to this claim must be granted.

ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


